Motion Granted; Dismissed and Memorandum Opinion filed October 31,
2013.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-12-01075-CV

                    ELIZABETH OKORAFOR, Appellant
                                       V.
               UNCLE SAM & ASSOCIATES, INC., Appellee

                   On Appeal from the 400th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 06-DCV-153665

              MEMORANDUM                        OPINION
      This is an appeal from an amended final judgment signed October 17, 2012.
On October 24, 2013, appellant filed a motion to dismiss the appeal because the
parties have settled the case. See Tex. R. App. P. 42.1. We grant the motion.
      Accordingly, the appeal is ordered dismissed.

                                     PER CURIAM

Panel consists of Justices McCally, Busby, and Wise.